Exhibit 10.3 CTS CORPORATION RESTRICTED STOCK UNIT AGREEMENT THIS AGREEMENT is made as of the day of , 20 (the "Grant Date") between CTS CORPORATION, an Indiana corporation (the "Company"), and [Grantee Name] (the "Grantee"). 1. Grant. Subject to the terms set forth in this Agreement and in the Company's 2009 Omnibus Equity and Performance Incentive Plan (the "Plan"), the Company hereby grants to the Grantee [# of units] Restricted Stock Units (the “Award”).Except as expressly provided herein, capitalized terms used herein shall have the meaning ascribed to such terms under the Plan. It is intended that this Agreement and its administration comply with the provisions of Section409A of the Code.Accordingly, notwithstanding any provision in this Agreement or in the Plan to the contrary, this Agreement and the Plan will be interpreted applied and, to the minimum extent necessary to comply with Section 409A of the Code, amended, so that the Agreement does not fail to meet, and is operated in accordance with, the requirements of paragraphs (2), (3) and (4) of Section 409A(a) of the Code.As used herein, “Code” means the Internal Revenue Code of 1986 as amended from time to time, and any interpretations thereof issued by the U.S. Treasury Department on which the Company is permitted to rely. 2. Vesting and Settlement of Restricted Stock Units.The Award shall vest and become non-forfeitable in installments equal to percent (%) multiplied by the initial number of Restricted Stock Units specified in Section 1 of this Agreement on , 20, percent (%) multiplied by the initial number of Restricted Stock Units specified in Section 1 of this Agreement on , 20, and percent (%) multiplied by the initial number of Restricted Stock Units specified in Section 1 of this Agreement on , 20. Each specified date shall be a "Vesting Date," provided that the Grantee remains in the continuous employ of the Company and is an employee of the Company on the Vesting Date. Restricted Stock Units shall be settled solely in cash.The Company shall distribute to the Grantee on each of the Vesting Dates or as soon thereafter as practicable, but in no event later than March 15th of the year following the year in which the applicable Vesting Date occurs (each such date of distribution, a "Settlement Date"), an amount equal to the Fair Market Value on the Vesting Date of one Share for each Restricted Stock Unit vesting as of the Vesting Date. Amounts paid to the Grantee in settlement of Restricted Stock Units shall be referred to herein as Settlement Amounts.Settlement Amounts shall be calculated in U.S. dollars.
